DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim language “and the foam body, in an uncompressed state, a through bore having a first diameter portion and a second larger diameter portion” appears to be missing a transitional phrase such as comprising, consisting essentially of or consisting of, before the term “a through bore”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 5 recites “wherein the stem includes a spindle projecting from the stem”.  Applicant’s FIG. 3 illustrates the claimed structural features.  In particular, FIG. 3 illustrates the spindle 14 is attached to the stem via a threaded connection and nut and said attachment is at an end opposite the head of the stem.  FIG. 3 does not appear to illustrate the “spindle projecting from the head portion [of the stem]” according to Applicant’s claim language.  For this reason, Applicant’s dependent claim 5 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim 7 recites the limitation “the spindle” in line 2.  Applicant’s claim 7 depends from independent claim 1.  Applicant’s independent claim 1 recites “a fastening mechanism”; however, claim 1 does not recite any additional structure attributable to the claimed “fastening mechanism”.  In addition, the only other structure recited in claim 1 is the claimed “uncompressed monolithic body of foam material”.  It is conceivable the claimed “spindle” is a structural feature of the claimed “fastening mechanism” or the claimed “uncompressed monolithic body” or both claimed mechanism and body.  However, Applicant’s independent claim 1 does not recite enough structure to make said determination.  For these reasons, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,029,070 B2 to Scott S. McClain (hereinafter “McClain”).

Referring to Applicant’s independent claim 1, McClain teaches a buffing and polishing member of compressible foam material mounted to be driven on a rotatable axis (See Abstract) comprising: an uncompressed monolithic body of foam material (col. 4, ll. 23-27; FIGS. 1-3) having a slit from an outside surface toward and less than a distance to a rotational axis of the body (col. 4, ll. 34-40; FIGS. 1-3), the slits on circumferential spaced planes extending generally radially from the outside surface toward and less than a distance to the rotational axis to define a plurality of foam fingers and an unslit center portion (col. 4, ll. 34-40, 53-56, 65-67; FIGS. 1-3, 5 and 6) and the foam body, in an uncompressed state, a through bore having a first diameter portion and a second larger diameter portion (col. 4, ll. 40-67; FIGS. 5 and 8; the bore of McClain demarcates a first diameter that is equivalent to Applicant’s claim term “a first diameter”; the slit termination line of McClain demarcates a second diameter that is equivalent to Applicant’s claim term “a second larger diameter”), and a fastening mechanism for holding the center portion of the slit foam body in a compressed state along the rotational axis such that the uncompressed outer ends of the foam finger define a spherocylinder (col. 4, ll. 31-33, 65-67; col. 5, ll. 11-25; FIGS. 1-4, 6 and 7).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,669,939 B2 to Scott S. McClain (hereinafter “McClain II”).

Referring to Applicant’s independent claim 1, McClain II teaches a buffing and polishing member of compressible foam material mounted to be driven on a rotatable axis (See Abstract) comprising: an uncompressed monolithic body of foam material (col. 4, ll. 23-27; FIGS. 1-3) having a slit from an outside surface toward and less than a distance to a rotational axis of the body (col. 4, ll. 34-40; FIGS. 1-3), the slits on circumferential spaced planes extending generally radially from the outside surface toward and less than a distance to the rotational axis to define a plurality of foam fingers and an unslit center portion (col. 4, ll. 34-40, 53-56, 65-67; FIGS. 1-3, 5 and 6) and the foam body, in an uncompressed state, a through bore having a first diameter portion and a second larger diameter portion (col. 4, ll. 40-67; FIGS. 5 and 8; the bore of McClain II demarcates a first diameter that is equivalent to Applicant’s claim term “a first diameter”; the slit termination line of McClain II demarcates a second diameter that is equivalent to Applicant’s claim term “a second larger diameter”), and a fastening mechanism for holding the center portion of the slit foam body in a compressed state along the rotational axis such that the uncompressed outer ends of the foam finger define a spherocylinder (col. 4, ll. 31-33, 65-67; col. 5, ll. 11-25; FIGS. 1-4, 6 and 7).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,203,989 B2 to Scott S. McClain (hereinafter “McClain III”).

Referring to Applicant’s independent claim 1, McClain III teaches a buffing and polishing member of compressible foam material mounted to be driven on a rotatable axis (See Abstract) comprising: an uncompressed monolithic body of foam material (col. 3, ll. 21-25; FIGS. 1-3) having a slit from an outside surface toward and less than a distance to a rotational axis of the body (col. 3, ll. 33-39; FIGS. 1-3), the slits on circumferential spaced planes extending generally radially from the outside surface toward and less than a distance to the rotational axis to define a plurality of foam fingers and an unslit center portion (col. 3, ll. 33-39, 53-56, 65-67; FIGS. 1-3, 5 and 6) and the foam body, in an uncompressed state, a through bore having a first diameter portion and a second larger diameter portion (col. 4, ll. 39-67; FIGS. 5 and 8; the bore of McClain III demarcates a first diameter that is equivalent to Applicant’s claim term “a first diameter”; the slit termination line of McClain III demarcates a second diameter that is equivalent to Applicant’s claim term “a second larger diameter”), and a fastening mechanism for holding the center portion of the slit foam body in a compressed state along the rotational axis such that the uncompressed outer ends of the foam finger define a spherocylinder (col. 3, ll. 33-39, 53-56, 65-67; col. 4, ll. 11-27; FIGS. 1-4, 6 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,029,070 B2 to Scott S. McClain (hereinafter “McClain”).

Referring to Applicant’s claim 5, McClain teaches a central drive shaft of a mounting end of the buffing and polishing ball connects to a chuck of a driving tool (col. 4, ll. 16-19; FIG. 3).  McClain teaches the central drive shaft includes a threaded end that is threaded into the opposite end of an elongated nut until it bottoms on the end of a center threaded stud for attachment to a bearing plate (col. 5, ll. 34-38; FIGS. 4, 6 and 7; the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of McClain is equivalent to Applicant’s claim term “the stem”; the central drive shaft of McClain is equivalent to Applicant’s claim term “a spindle”; the combination of the elongated nut, center threaded stud and bearing plate of McClain is equivalent to Applicant’s claim term “head portion”).  The combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain operates in the same manner and serves the identical purpose as Applicant’s claimed “stem”, “spindle” and “head portion”.  As both McClain and Applicant’s claimed invention are drawn to a buffing and polishing member, and the aforementioned structural features taught by McClain and Applicant’s claimed features are functionally equivalent, there is a reasonable expectation a person having ordinary skill in the art before the filing date of the present application would find obvious the decision to utilize Applicant’s claimed structural features, i.e., “stem”, “spindle” and “head portion”, over the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain represents an obvious engineering choice.

Referring to Applicant’s claim 6, McClain teaches a central drive shaft of a mounting end of the buffing and polishing ball connects to a chuck of a driving tool (col. 4, ll. 16-19; FIG. 3).  McClain teaches the central drive shaft includes a threaded end that is threadingly inserted into the opposite end of an elongated nut until it bottoms on the end of a center threaded stud for attachment to a bearing plate (col. 5, ll. 34-38; FIGS. 4, 6 and 7; the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of McClain is equivalent to Applicant’s claim term “the stem”; the bearing plate of McClain is equivalent to Applicant’s claim term “a flange”).  The combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain operates in the same manner and serves the identical purpose as Applicant’s claimed “stem” and “flange”.  As both McClain and Applicant’s claimed invention are drawn to a buffing and polishing member, and the aforementioned structural features taught by McClain and Applicant’s claimed features are functionally equivalent, there is a reasonable expectation a person having ordinary skill in the art before the filing date of the present application would find obvious the decision to utilize Applicant’s claimed structural features, i.e., “stem” and “flange”, over the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain represents an obvious engineering choice.

Referring to Applicant’s claim 7, McClain teaches a central drive shaft of a mounting end of the buffing and polishing ball connects to a chuck of a driving tool (col. 4, ll. 16-19; FIG. 3).  McClain teaches the central drive shaft includes a threaded end that is threaded into the opposite end of an elongated nut until it bottoms on the end of a center threaded stud for attachment to a bearing plate (col. 5, ll. 34-38; FIGS. 4, 6 and 7; the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of McClain is equivalent to Applicant’s claim term “the stem”; the central drive shaft of McClain is equivalent to Applicant’s claim term “a spindle”; the combination of the elongated nut, center threaded stud and bearing plate of McClain is equivalent to Applicant’s claim term “head portion”).  McClain also teaches a backing washer may be placed against a bearing plate according to another embodiment (col. 8, ll. 22-25, 39-41; FIG. 19).  The combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain operates in the same manner and serves the identical purpose as Applicant’s claimed “stem”, “spindle” and “head portion”.  As both McClain and Applicant’s claimed invention are drawn to a buffing and polishing member, and the aforementioned structural features taught by McClain and Applicant’s claimed features are functionally equivalent, there is a reasonable expectation a person having ordinary skill in the art before the filing date of the present application would find obvious the decision to include a washer adjacent the bearing plate in the structural assembly taught by McClain as the combination of the washer and bearing plate taught by McClain represents an obvious engineering choice.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,669,939 B2 to Scott S. McClain (hereinafter “McClain II”).

Referring to Applicant’s claim 5, McClain II teaches a central drive shaft of a mounting end of the buffing and polishing ball connects to a chuck of a driving tool (col. 4, ll. 16-19; FIG. 3).  McClain II teaches the central drive shaft includes a threaded end that is threaded into the opposite end of an elongated nut until it bottoms on the end of a center threaded stud for attachment to a bearing plate (col. 5, ll. 34-38; FIGS. 4, 6 and 7; the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of McClain II is equivalent to Applicant’s claim term “the stem”; the central drive shaft of McClain II is equivalent to Applicant’s claim term “a spindle”; the combination of the elongated nut, center threaded stud and bearing plate of McClain II is equivalent to Applicant’s claim term “head portion”).  The combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain II operates in the same manner and serves the identical purpose as Applicant’s claimed “stem”, “spindle” and “head portion”.  As both McClain II and Applicant’s claimed invention are drawn to a buffing and polishing member, and the aforementioned structural features taught by McClain II and Applicant’s claimed features are functionally equivalent, there is a reasonable expectation a person having ordinary skill in the art before the filing date of the present application would find obvious the decision to utilize Applicant’s claimed structural features, i.e., “stem”, “spindle” and “head portion”, over the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain II represents an obvious engineering choice.

Referring to Applicant’s claim 6, McClain II teaches a central drive shaft of a mounting end of the buffing and polishing ball connects to a chuck of a driving tool (col. 4, ll. 16-19; FIG. 3).  McClain II teaches the central drive shaft includes a threaded end that is threadingly inserted into the opposite end of an elongated nut until it bottoms on the end of a center threaded stud for attachment to a bearing plate (col. 5, ll. 34-38; FIGS. 4, 6 and 7; the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of McClain II is equivalent to Applicant’s claim term “the stem”; the bearing plate of McClain II is equivalent to Applicant’s claim term “a flange”).  The combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain II operates in the same manner and serves the identical purpose as Applicant’s claimed “stem” and “flange”.  As both McClain II and Applicant’s claimed invention are drawn to a buffing and polishing member, and the aforementioned structural features taught by McClain II and Applicant’s claimed features are functionally equivalent, there is a reasonable expectation a person having ordinary skill in the art before the filing date of the present application would find obvious the decision to utilize Applicant’s claimed structural features, i.e., “stem” and “flange”, over the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain II represents an obvious engineering choice.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,203,989 B2 to Scott S. McClain (hereinafter “McClain III”).

Referring to Applicant’s claim 5, McClain III teaches a central drive shaft of a mounting end of the buffing and polishing ball connects to a chuck of a driving tool (col. 3, ll. 15-17; FIG. 3).  McClain III teaches the central drive shaft includes a threaded end that is threaded into the opposite end of an elongated nut until it bottoms on the end of a center threaded stud for attachment to a bearing plate (col. 4, ll. 18-27; FIGS. 4, 6 and 7; the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of McClain III is equivalent to Applicant’s claim term “the stem”; the central drive shaft of McClain III is equivalent to Applicant’s claim term “a spindle”; the combination of the elongated nut, center threaded stud and bearing plate of McClain III is equivalent to Applicant’s claim term “head portion”).  The combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain III operates in the same manner and serves the identical purpose as Applicant’s claimed “stem”, “spindle” and “head portion”.  As both McClain III and Applicant’s claimed invention are drawn to a buffing and polishing member, and the aforementioned structural features taught by McClain III and Applicant’s claimed features are functionally equivalent, there is a reasonable expectation a person having ordinary skill in the art before the filing date of the present application would find obvious the decision to utilize Applicant’s claimed structural features, i.e., “stem”, “spindle” and “head portion”, over the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain III represents an obvious engineering choice.

Referring to Applicant’s claim 6, McClain III teaches a central drive shaft of a mounting end of the buffing and polishing ball connects to a chuck of a driving tool (col. 3, ll. 15-17; FIG. 3).  McClain III teaches the central drive shaft includes a threaded end that is threadingly inserted into the opposite end of an elongated nut until it bottoms on the end of a center threaded stud for attachment to a bearing plate (col. 4, ll. 18-27; FIGS. 4, 6 and 7; the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of McClain III is equivalent to Applicant’s claim term “the stem”; the bearing plate of McClain III is equivalent to Applicant’s claim term “a flange”).  The combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain III operates in the same manner and serves the identical purpose as Applicant’s claimed “stem” and “flange”.  As both McClain III and Applicant’s claimed invention are drawn to a buffing and polishing member, and the aforementioned structural features taught by McClain III and Applicant’s claimed features are functionally equivalent, there is a reasonable expectation a person having ordinary skill in the art before the filing date of the present application would find obvious the decision to utilize Applicant’s claimed structural features, i.e., “stem” and “flange”, over the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate taught by McClain III represents an obvious engineering choice.

Allowable Subject Matter
Claims 8-10 have been found allowable over the cited prior art of record.
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 8 with particular attention to “the fastening mechanism adhesively secured in a bore in the foam body”; of independent claim 9 with particular attention to “wherein the fastening mechanism further comprising a stem with a head portion, having a diameter larger than the diameter of the bore second diameter portion, and a snap fastener”; and, of independent claim 10 with particular attention to “the snap fastener includes a male snap and a female snap interlocking with one another”.
McClain, McClain II and McClain III all teach a fastening mechanism for holding the center portion of the slit foam body in a compressed state along the rotational axis such that the uncompressed outer ends of the foam finger define a spherocylinder (col. 3, ll. 33-39, 53-56, 65-67; col. 4, ll. 11-27; FIGS. 1-4, 6 and 7 of McClain; col. 4, ll. 31-33, 65-67; col. 5, ll. 11-25; FIGS. 1-4, 6 and 7 of McClain II; col. 3, ll. 33-39, 53-56, 65-67; col. 4, ll. 11-27; FIGS. 1-4, 6 and 7 of McClain III).  However, none of McClain, McClain II and McClain III teach the fastening mechanism utilizes an adhesive, e.g., glue or other similar substance, in contrast to Applicant’s claim language “the fastening mechanism adhesively secured in a bore in the foam body” of independent claim 8.  With respect to independent claim 9, the recitation “wherein the fastening mechanism further comprising a stem with a head portion, having a diameter larger than the diameter of the bore second diameter portion, and a snap fastener” is the allowable subject matter identified in Applicant’s dependent claim 3.  With respect to independent claim 10, the recitation “the snap fastener includes a male snap and a female snap interlocking with one another” is the allowable subject matter identified in Applicant’s dependent claim 4.
For these reasons, there is no obvious reason to modify the teaching of any one of McClain, McClain II or McClain III using the teachings of any one of McClain, McClain II or McClain III and teach “the fastening mechanism adhesively secured in a bore in the foam body” according to Applicant’s independent claim 8; “wherein the fastening mechanism further comprising a stem with a head portion, having a diameter larger than the diameter of the bore second diameter portion, and a snap fastener” according to Applicant’s independent claim 9; or “the snap fastener includes a male snap and a female snap interlocking with one another” according to Applicant’s independent claim 10.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the pending rejections of claims 3 and 4 under 35 USC 112(b) must be resolved prior to being rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 3, along with all the cumulative limitations of independent claim 1, with particular attention to “wherein the fastening mechanism further comprising a stem with a head portion, having a diameter larger than the diameter of the bore second diameter portion, and a snap fastener”.  While the McClain references teach each uncompressed monolithic body of foam material includes a bore (col. 4, ll. 29-43 of McClain; col. 4, ll. 29-43 of McClain II; col. 3, ll. 28-42 of McClain III) and the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of each McClain reference is equivalent to Applicant’s claim term “the stem” (col. 5, ll. 34-38 of McClain; col. 5, ll. 34-38 of McClain II; col. 4, ll. 18-27 of McClain III), none of the McClain references teach a snap fastener, or an equivalent part or even equivalent structural feature, is present in combination with the aforementioned structural features according to Applicant’s dependent claim 3.  Consequently, there is no obvious reason to modify the teachings of any one of McClain, McClain II or McClain III and teach “wherein the fastening mechanism further comprising a stem with a head portion, having a diameter larger than the diameter of the bore second diameter portion, and a snap fastener” according to Applicant’s dependent claim 3.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 4, along with all the cumulative limitations of independent claim 1, with particular attention to “wherein the snap fastener includes a male snap and a female snap interlocking with one another”.  While the McClain references teach each uncompressed monolithic body of foam material includes a bore (col. 4, ll. 29-43 of McClain; col. 4, ll. 29-43 of McClain II; col. 3, ll. 28-42 of McClain III) and the combination of the central drive shaft, elongated nut, center threaded stud and bearing plate of each McClain reference is equivalent to Applicant’s claim term “the stem” (col. 5, ll. 34-38 of McClain; col. 5, ll. 34-38 of McClain II; col. 4, ll. 18-27 of McClain III), none of the McClain references teach a snap fastener, or an equivalent part or even equivalent structural feature, is present in combination with the aforementioned structural features according to Applicant’s dependent claim 4.  Consequently, there is no obvious reason to modify the teachings of any one of McClain, McClain II or McClain III and teach “wherein the snap fastener includes a male snap and a female snap interlocking with one another” according to Applicant’s dependent claim 4.

Response to Arguments
Applicant’s claim amendments, see Responsive Amendment, filed August 24, 2022, with respect to the rejection of claim 3 under 35 USC 112(b); rejection of claim 4 under 35 USC 112(b); and, one of the rejections of claim 5 under 35 USC 112(b) have been fully considered and rendered moot the bases for the rejections under 35 USC 112(b).  The aforementioned claim rejections under 35 USC 112(b) have been withdrawn. 
With respect to the remaining claim rejections under 35 USC 112(b), 35 USC 102(a)(1), and 35 USC 103, Applicant's claim amendments and remarks filed August 24, 2022 have been fully considered but they are not persuasive.
With respect to the remaining claim rejections under 35 USC 112(b), Applicant’s amendments and remarks did not address the basis for the rejection of claim 5 under 35 USC 112(b) set forth on page 2 of the Official action mailed June 6, 2022.  Applicant’s amendments and remarks also did not address the basis for the rejection of claim 7 under 35 USC 112(b) set forth on page 5 of the Official action mailed June 6, 2022.
With respect to all the rejections of claims 1 and 2 under 35 USC 102(a)(1), Applicant’s remarks are not considered persuasive.  Contrary to Applicant’s remarks, the McClain, McClain II and McClain II references all teach explicitly, if not implicitly, two diameter portions are present in the foam body, in an uncompressed state (See col. 4, ll. 40-67; FIGS. 5 and 8 of McClain; col. 4, ll. 40-67; FIGS. 5 and 8 of McClain II; col. 4, ll. 39-67; FIGS. 5 and 8 of McClain III).  Applicant’s claim amendments and remarks in support of independent claim 1 fail to distinguish Applicant’s claimed invention from the teachings of any one of McClain, McClain II and McClain III.  For this reason, Applicant’s claim amendments and remarks are not considered persuasive and the rejections of claims 1 and 2 under 35 USC 102(a)(1) are maintained.
With respect to all the rejections of the remaining claims under 35 USC 103, Applicant relies on their remarks in support of independent claim 1 under 35 USC 102(a)(1) with respect to the teachings of McClain, McClain II and McClain III.  As discussed above in paragraph 27, Applicant’s claim amendments and remarks in support of independent claim 1 fail to distinguish Applicant’s claimed invention from the teachings of any one of McClain, McClain II and McClain III.  Likewise, those same claim amendments and remarks by Applicant in support of the remaining dependent claims rejected under 35 USC 103 are not found persuasive.  The rejections of the remaining claims under 35 USC 103 are maintained.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731